IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

GREGORY MEYER,                                )         No. 81858-9-I
                                              )
                    Appellant,                )         DIVISION ONE
                                              )
             v.                               )         UNPUBLISHED OPINION
                                              )
KING COUNTY, WASHINGTON,                      )
                                              )
                    Respondent.               )
                                              )

       HAZELRIGG, J. — Gregory Meyer seeks reversal of an order granting

summary judgment for King County and dismissing his claims for retaliation and

disability discrimination. He argues that the trial court erred in finding that a 2016

settlement agreement between the parties barred his claims.             Because the

agreement was intended to resolve all claims between the parties and was made

with the understanding that Meyer would not be eligible for rehire, we affirm.


                                       FACTS

       King County’s Facilities Management Division (FMD) hired Gregory Meyer

in 2003 as a security officer.     In January 2014, Meyer filed a discrimination

complaint with the Department of Labor and Industries alleging that King County

had discriminated against him for participating in an occupational safety and health

complaint. Although the Department determined that the complaint had merit, the

Office of the Attorney General did not initiate litigation. In August 2015, Meyer filed
No. 81858-9-I/2


an administrative claim for damages against King County alleging retaliation for

filing the complaint and disability discrimination based on failure to accommodate

his disability. The parties engaged in mediation but did not resolve Meyer’s claims.

       After the mediation, counsel for both parties continued to negotiate the

terms of a possible settlement agreement via email. Meyer’s counsel requested a

positive reference and that “no potential employer will be told that Mr. Meyer is

ineligible for re-hire.” The County responded that it “would like to include language

in the settlement that Meyer agrees not to reapply for County employment.”

Meyer’s counsel requested confirmation that “when he applies for jobs and the

employer contacts the county for a reference, the employer will be told that he is

‘eligible for rehire’ irrespective of the language of any settlement agreement.” The

attorneys then had the following email exchange:

       [County’s counsel:] Will Greg agree to language saying he won’t
       apply to work at the County?
       ...
       [Meyer’s counsel:] Yes, if the County increases the monetary payoff
       to $150[,000] or increases the paid leave to 6 months.
       ...
       [County’s counsel:] We won’t.
       ...
       [Meyer’s counsel:] Then, he will agree without the provision.

       In response, the County’s attorney expressly informed Meyer’s attorney that

the County would not rehire Meyer regardless of whether or not he agreed not to

reapply:

       If Greg will not agree not to reapply for work with the County, then
       the only reference we will agree to is dates of employment, position,
       salary. If asked for a reason he left, we will say he resigned. If asked
       whether he was in good standing when he left, we can say yes. If
       prospective employers ask for more information, or if he is eligible for
       re-hire, we will say that is all of the information we will give. King



                                        -2-
No. 81858-9-I/3


      County will not consider rehiring an employee who we paid money
      to leave employment. Telling a prospective employer we would is not
      true, so we can’t do it.

(Emphasis added). Meyer agreed to the County’s proposed terms.

      Meyer and King County, through FMD interim director Anthony Wright,

signed the settlement agreement on April 1, 2016. The agreement stated that it

was intended to resolve “any and all issues related to Meyer’s employment with

the County.” Meyer agreed to resign his position and release King County for any

claims relating to his employment. In return, the County agreed to pay Meyer

$100,000 and place him on paid administrative leave for three months. The

agreement also included a process for handling any future employment inquiries:

      Meyer will direct any request for an employment reference to Denise
      Gregory Wyatt, the Human Resources Service Delivery Manager for
      FMD. Gregory Wyatt will tell potential employers Meyer’s dates of
      employment, his job title and his rate of pay when he left
      employment. If asked whether Meyer left employment in good
      standing, references will be told that he did leave in good standing.
      If asked whether Meyer is eligible for re-hire, references will be told
      that the County will not provide any additional information.

      After his period of administrative leave ended and he resigned his position

on July 15, 2016, Meyer began submitting applications for jobs with the County.

Between July 2016 and August 2019, he submitted 22 applications for positions

with FMD and other divisions of the County.1 FMD human resources staff did not

review Meyer’s applications based on interim director Anthony Wright’s

instructions that Meyer was ineligible for rehire. However, Meyer’s personnel file

did not contain a “no rehire” code.             Consequently, human resources staff

responded to Meyer’s inquiries about application status citing various other


      1   Meyer abandoned his claims concerning the applications to County jobs outside of FMD.


                                             -3-
No. 81858-9-I/4


reasons, including “standard, ‘canned’ Human Resources language,” that his

applications were unsuccessful.

       Meyer brought suit in August 2019, alleging that King County’s refusal to

rehire him was based on disability discrimination and retaliation for his conduct

while employed.      King County moved for summary judgment based on the

settlement agreement. The court granted the motion and dismissed Meyer’s

claims of retaliation and discrimination. Meyer appealed.


                                      ANALYSIS

       We review an order granting summary judgment de novo. Cornwell v.

Microsoft Corp., 192 Wn.2d 403, 410, 430 P.3d 229 (2018). We perform the same

inquiry as the trial court, viewing all facts and drawing all inferences in favor of the

non-moving party. Folsom v. Burger King, 135 Wn.2d 658, 663, 958 P.2d 301

(1998).    Summary judgment is appropriate when the pleadings, affidavits,

depositions, and admissions on file demonstrate that there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. CR

56(c); Folsom, 135 Wn.2d at 663.

       A settlement agreement is subject to the common law of contracts. Condon

v. Condon, 177 Wn.2d 150, 162, 298 P.3d 86 (2013). “[T]he touchstone of the

interpretation of contracts is the intent of the parties.” Scott Galvanizing, Inc. v.

Nw. EnviroServices, Inc., 120 Wn.2d 573, 580, 844 P.2d 428 (1993). Washington

courts determine the intent of the contracting parties based on the objective

manifestations of the agreement rather than any unexpressed subjective intent.

Hearst Commc’ns, Inc. v. Seattle Times Co., 154 Wn.2d 493, 503, 115 P.3d 262



                                         -4-
No. 81858-9-I/5


(2005).   “[W]hen interpreting contracts, the subjective intent of the parties is

generally irrelevant if the intent can be determined from the actual words used.”

Id. at 503–04.

       “[I]ntent of the contracting parties cannot be interpreted without examining

the context surrounding an instrument’s execution.” Id. at 502. Therefore, we

determine intent by “‘viewing the contract as a whole, the subject matter and

objective of the contract, all the circumstances surrounding the making of the

contract, the subsequent acts and conduct of the parties to the contract, and the

reasonableness of respective interpretations advocated by the parties.’” Berg v.

Hudesman, 115 Wn.2d 657, 667, 801 P.2d 222 (1990) (quoting Stender v. Twin

City Foods, Inc., 82 Wn.2d 250, 254, 510 P.2d 221 (1973)). This means that we

may consider extrinsic evidence to determine the intent of the parties regardless

of whether the language of the contract is ambiguous. Pitell v. King County Pub.

Hosp. Dist. No. 2, 4 Wn. App. 2d 764, 774, 423 P.3d 900 (2018). “However, we

may not consider ‘(1) [e]vidence of a party’s unilateral or subjective intent as to the

meaning of a contract word or term; (2) [e]vidence that would show an intention

independent of the instrument; or (3) [e]vidence that would vary, contradict or

modify the written word.’” Id. (alterations in original) (internal quotation marks

omitted) (quoting Kelley v. Tonda, 198 Wn. App. 303, 312, 393 P.3d 824 (2017)).

Courts will not revise a clear and unambiguous agreement or impose obligations

that the parties did not assume for themselves. Puget Sound Power & Light Co.

v. Shulman, 84 Wn.2d 433, 439, 526 P.2d 1210 (1974).




                                         -5-
No. 81858-9-I/6


        Meyer argues that the trial court erred in granting summary judgment for the

County based on the language of the settlement agreement.2                         We disagree.

Although the settlement agreement does not explicitly state that Meyer is ineligible

for rehire, it is clear from the included language and the circumstances surrounding

the making of the contract that the parties did not intend for the agreement to

preserve Meyer’s eligibility for rehire with the County. The agreement expressly

states that the County will not respond to any potential employer’s inquiry about

Meyer’s eligibility for rehire.        The emails between the parties’ counsel when

negotiating the terms of the agreement provide context for this provision. Although

Meyer requested that potential employers be told that he was eligible for rehire,

the County made clear that it would not tell a prospective employer that it would

rehire him because that statement would not be true. If the statement that he is

eligible for rehire is untrue, then he must be ineligible for rehire. The negotiations

do not evidence any attempt by Meyer to secure eligibility for rehire with the

County. While Meyer did not agree to refrain from applying for King County jobs

in the future, the County’s position that he would not be eligible for rehire was

clearly communicated and the agreement was executed with this understanding.

        Meyer argues that the trial court implicitly acknowledged that the agreement

was ambiguous because it considered the extrinsic evidence of the email

exchange between the parties’ attorneys. However, as noted above, the context

rule of contract interpretation allows courts to consider extrinsic evidence relating



        2Although Meyer also assigned error to the trial court’s ruling that the pre-settlement email
correspondence between the parties’ counsel was not barred by ER 408, he withdrew this
challenge in his reply brief.


                                                -6-
No. 81858-9-I/7


to the circumstances surrounding the making of the contract even without a

determination that the terms of the contract are ambiguous. It is clear that the

parties intended Meyer not to be eligible for rehire when they made the settlement

agreement. The trial court did not err in granting summary judgment for the County

and dismissing Meyer’s claims.

       Affirmed.3




WE CONCUR:




       3
       Meyer argues that he is entitled to an award of attorney fees on appeal under RAP 18.1
and RCW 49.60.030(2). Because he is not the prevailing party on appeal, we decline to award him
fees.


                                             -7-